Me. Justice Wole
delivered the opinion of the court.
When the evidence tends to show that the defendant was riding in a truck with a pistol underneath his right thigh the court is justified in finding, not by circumstances but as a matter of direct evidence, that defendant was carrying the said pistol. The case of People v. Ramos, 34 P.R.R. 455 is distinct. A machete is an instrument in common use, independently of its being a weapon, and it was incumbent upon the government in that case to show that the defendant was actually carrying the machete or cane-lmife. The position in which the pistol was found — so close to the body of the defendant — established a prima facie case which the evidence of the defendant might have dispelled but did not. We find no error and the judgment should be affirmed.